Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Cheom-Gil Cheong.

Claims 1-35 and 57 were canceled.  
Claims 36-56 and 58 are pending.
Claims 53 and 56 were withdrawn from further consideration (see below).
Claims 36-52, 54-55 and 58 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 16 August 2021 is acknowledged.
Claims 56 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 August 2021.
Applicant’s election of species of “heterodimeric antigen binding protein that binds to CD20” in the reply filed on 16 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the 
Claims 53 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 August 2021.


Claim Objections
Claim(s) 36 is/are objected to because of the following informalities: “and a dimeric Fc domain capable of …” in line 10 should read “and wherein a dimeric Fc domain capable of …”. Appropriate correction is required.

Claim(s) 36 is/are objected to because of the following informalities: it is suggested that Applicant amend “the variable domain of the first chain and the second chain form an antigen binding domain” in line 9-10 to “the variable domain of the first chain and the variable domain of the second chain form an antigen binding domain” because it is not clear which portion of the second chain form an antigen binding domain.  Appropriate correction is required.


Claim(s) 44-46 is/are objected to because of the following informalities: the vertical line in claim 46 appears to be misplaced.  Furthermore, the vertical lines in claims 44-46 should be elaborated on in the wording of the claim.  It should be clarified . Appropriate correction is required.

Claim(s) 47-48 is/are objected to because of the following informalities: it is suggested that Applicant amended “non-covalent bonds” to “non-covalent interaction” or “intermolecular interaction” because there is no actual “bonds” in non-covalent interaction. Appropriate correction is required.

Claim(s) 51 is/are objected to because of the following informalities: “glycosylation” in line 2 should read “glycan” because “glycosylation” refers to “attachment of glycan to protein or other macromolecule”. Appropriate correction is required.

Claim(s) 55 is/are objected to because of the following informalities: “a heterodimeric antigen binding protein of claim 36” should read “the heterodimeric antigen binding protein of claim 36”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 36-52, 54-55 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the V-Cκ unit” and “the V-CH1 unit” in line 8-9. There is insufficient antecedent basis for this limitation in the claim. Claim 36 does not recite "a V-Cκ unit” and “a V-CH1 unit” before "the V-Cκ unit” and “the V-CH1 unit” are recited. Claims 37-52, 54-55 and 58 depend from claim 36 or require claim limitation of claim 36. Therefore, these claims contain claim limitation of claim 36 and they are also rejected for the same reason.
Claim 43 recites the limitation “the target cell” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 43 depends from claim 36, and claim 36 does not recite “a target cell”.
Claim 44 recites “the domain arrangement” in line 2 and “the V pair” in line 6. There is insufficient antecedent basis for this limitation in the claim. Claim 44 depends from claim 36, and claim 36 does not recite “a domain arrangement” and “a V pair”. Likewise, claims 45-46 are rejected for the same reason. 
Claim 46 recites “the monovalent protein” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 46 depends from claim 36, and claim 36 does not recite “a monovalent protein”.



Claim 51 recites “(Kabat EU numbering)” which is exemplary claim language and it is unclear whether the content in parenthesis is limiting or merely exemplary. It is suggested that Applicant amend “(Kabat EU numbering)” to “according to Kabat EU numbering”.
Claim 58 recites “(anti-CD19)” in line 3, “(anti-CD20)” in line 4, “(anti-EGFR)” in line 5, and “(anti-PD-L1)” in line 6, which are exemplary claim languages and it is unclear whether the content in parenthesis is limiting or merely exemplary.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 40 depends from claim 36 and claim 36 recites “having a single VH-VL domain pair” in line 1-2, which is same claim limitation as “comprises a single VH domain and a single VL domain” recited by claim 40. Therefore claim 40 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36-52 and 54-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see 
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is 
Claim Analysis
The instant claims are directed to a genus of heterodimeric antigen binding protein having a single VH-VL domain pair, the protein comprising: a first polypeptide chain comprising an immunoglobulin variable domain fused to a Cκ domain in turn fused at its C-terminus to a human Fc domain, and a second polypeptide chain comprising an immunoglobulin variable domain fused to a CH1 domain in turn fused at its C-terminus to a human Fc domain, wherein one of the variable domains is a heavy chain variable domain and the other is a light chain variable domain, wherein the V-Cκ unit of the first chain is bound, by CH1-Cκ dimerization, to the V-CH1 unit of the second chain such that the variable domain of the first chain and the second chain form an 
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification disclosed anti-CD19 monovalent F5 protein (example 2, Figure 1-2), anti-CD20 monovalent F5/F5+/F6 protein (example 3, Figure 3), anti-EGFR monovalent F5/F5+/F6 protein (example 5, Figure 1C and 5), and anti-PD-L1 monovalent M5 protein (figure 6 and example 6). However, a few disclosed species does not teach the broadly claimed genus as claimed in instant claims.  Instant claim 36 encompasses a genus of heterodimeric antigen binding protein binding to any antigen. Therefore, while instant specification provide adequate written description for a few species of heterodimeric antigen binding proteins disclosed by instant specification, it does not provide adequate written description for the genus of proteins as claimed by instant claim 36.
It is noted that instant claim 36 does not recite antigen recognized by the heterodimeric antigen binding protein. Since the instant specification does not disclose the heterodimeric antigen binding protein which can bind to any antigen, the instant specification does not provide adequate written description for the instant claims.
Claim 37 claims the heterodimeric antigen binding protein, wherein the variable domain of the first polypeptide chain is a VH domain and the variable domain of the second polypeptide chain is a VL domain. However, all the heterodimeric protein constructs disclosed by instant specification comprise VH-CH1-(Hinge)-CH2-CH3 and VK-Cκ-(Hinge)-CH2-CH3. Instant specification did not disclose polypeptide comprising 
Although claim 54 specifies antigen recognized by the heterodimeric protein, instant claim 54 encompasses heterodimeric protein comprising all the possible antibodies against CD19, CD20 or EGFR already known in the art and yet-to-be discovered. Therefore, a few species heterodimeric antigen binding proteins disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus claimed in instant claim 54. 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of antigen binding protein without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed 

                

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36, 38-42, 45-46, 47-50, 52 and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent No. 8193322 (hereinafter US322; PTO-892).
Regarding claims 36, 38-41, and 52, US322 teaches a heterodimeric protein comprising one polypeptide having the domains VL-CL-CH2-CH3 and a second polypeptide having the domains VH-CH1-CH2-CH3 (Figure 1). US322 teaches that CL is the human kappa light chain constant sequence (column 16, line 35-40).  US322 teaches SEQ ID NO: 10 which comprises same amino acid sequence as SEQ ID NO: 12 of instant application (SCORE; result 9 of 12.rai). Therefore, Cκ-CH2-CH3 portion of the heterodimeric polypeptide of US322 is same amino acid sequence as Cκ-CH2-CH3 portion of the instant invention.  US322 teaches SEQ ID NO: 9 which comprises amino acid sequence 99.2% identical to SEQ ID NO: 13 of instant application (see sequence alignment below). Therefore, CH1-CH2-CH3 portion of the heterodimeric polypeptide of 

Result 9 of 12.rai

    PNG
    media_image1.png
    646
    463
    media_image1.png
    Greyscale


Sequence alignment of SEQ ID NO: 13 of instant application vs. SEQ ID NO: 9 of US322

    PNG
    media_image2.png
    395
    567
    media_image2.png
    Greyscale


Regarding claim 42, US322 teaches that the heterodimeric polypeptide is capable of specifically binding to and antagonizing the activity of a target receptor or cell surface molecule (column 3, line 17-20).
Regarding claims 45-46, US322 teaches that both polypeptides contain a hinge region between CH1 or Cκ and CH2-CH3 (claim 1). Notably, claim 46 is included because neither the claim nor the specification specifically limit the claimed linker to any specific structure, such that since the prior art teaches the V linked to a CK and a V linked to a CH1, the limitations are met.
Regarding claim 47-50, US322 teaches that the present invention provides a heterodimeric polypeptide comprising an immunoglobulin heavy chain which is linked to a fusion protein, in a covalent or non-covalent interaction, the fusion protein comprising an immunoglobulin light chain and a Fc molecule, wherein the heavy chain and the fusion protein are oriented identically with respect to their N- and C-termini, and wherein the heterodimeric polypeptide is capable of specifically binding to a target receptor. In 
	Regarding claim 55, US322 teaches pharmaceutical composition comprising the compound of the invention together with pharmaceutically acceptable carrier (column 12, line 8-20).



Claim(s) 36-38, 40, 42-46, 47-52, and 54-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/369002 (hereinafter US002; IDS).
Regarding claim 36, 38, 40, 51, US002 teaches a heterodimeric, bispecific protein comprising: (a) a first polypeptide chain comprising a first variable region (V), fused to a CH1 or CK domain, wherein the V-(CH1/CK) unit is in turn fused to a first terminus (N- or C-terminus) of a human Fc domain (a full Fc domain or a portion thereof); (b) a second polypeptide chain comprising a first variable region (V) fused to a CH1 or CK domain that is complementary with the CH1 or CK of the first chain to form a CH1-CK dimer, wherein the V-(CH1/CK) unit is fused to at least a human Fc domain (a full Fc domain or a portion thereof), wherein the two first variable regions form an antigen binding domain that binds a first antigen of interest in monovalent fashion, and (c) an antigen binding domain that binds a second antigen (optionally together with a complementary antigen binding domain), and optionally a second CH1 or CK domain, fused to a second terminus (N- or C-terminus) of the Fc domain of the first polypeptide such that the Fc domain is interposed between the V-(CH1/CK) unit and the antigen 
Regarding claim 37, 47-50, US002 teaches that one advantageous way of making multimeric polypeptides is through the assembly of different polypeptide chains that each comprise at least one heavy or light chain variable domain fused to a human CH1 or Cκ constant domain (a V—(CH1/Cκ) unit), wherein the protein chains undergo CH1-Cκ dimerization and are bound to one another by non-covalent bonds and optionally further disulfide bonds formed between respective CH1 and Cκ domains (paragraph 192).  US002 teaches that the chains are bound by non-covalent bonds between the respective variable regions, CH1 and Cκ domains, and CH3 domains of the Fc portion (paragraph 192).  US002 teaches that the resulting multimer will be bound by non-covalent bonds between complementary VH and VL domains, by non-covalent bonds between complementary CH1 and Cκ domains, and optionally by further disulfide bonding between complementary CH1 and Cκ domains (and optionally further disulfide bonds between complementary hinge domains)(paragraph 194).
Regarding claim 42, US002 teaches that multispecific proteins are provided which bind to an antigen of interest expressed on the surface of a cell (paragraph 016).  
Regarding claim 43, US002 teaches that the multispecific protein is capable of directing an NKp46-expressing NK cell to lyse a target cell expressing the antigen of interest, wherein said lysis of the target cell is mediated by NKp46-signaling, wherein 
Regarding Claim 44, US002 teaches that a V—(CH1/Cκ) unit is fused to a human Fc domain directly (paragraph 073).
Regarding claims 45-46, US002 teaches that the CH1 and/or Cκ domain are fused via a hinge region to the Fc domain (paragraph 089).  Notably, claim 46 is included because neither the claim nor the specification specifically limit the claimed linker to any specific structure, such that since the prior art teaches the V linked to a CK and a V linked to a CH1, the limitations are met.
Regarding claims 52, US002 teaches SEQ ID NO: 169 which comprises same amino acid sequence as SEQ ID NO: 12 of instant application (SCORE; result 1 of 12.rai).  US002 teaches SEQ ID NO: 182 which comprises same amino acid sequence as SEQ ID NO: 13 of instant application (SCORE; result 1 of 13.rai).  
Regarding claim 54, US002 teaches SEQ ID NO: 189 which is same amino acid sequence as SEQ ID NO: 18 of instant application (SCORE; result 1 of 18.rag).  US002 teaches anti-CD20 antibody fusion construct (SEQ ID 192) which has 99.8% identity to SEQ ID NO: 19 of instant application (SCORE; Result 3 of 19.rag). Only difference is that SEQ ID NO: 19 of instant application has additional lysine residue at the C-terminus.  SEQ ID NO: 18 and 19 of instant application are amino acid sequence for anti-CD20 heterodimeric antigen binding protein.  However, claim 58 is not anticipated by US002 because SEQ ID NO: 19 of instant application has one additional lysine residue at the C-terminus.
Regarding claim 55, US002 teaches that a multispecific protein and optionally another compound may be administered in purified form together with a pharmaceutical carrier as a pharmaceutical composition (paragraph 337). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36-38, 43, 45 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10113003 (hereinafter US003; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 36 and 43, US003 claims a method of promoting the specific lysis of cancer cells …, wherein said multispecific antigen binding protein comprises:  (i) a first antigen binding domain (ABD) which monovalently binds to a human NKp46 polypeptide having the amino acid sequence set forth in SEQ ID NO:1,  (ii) a second ABD which comprises a therapeutic anti-cancer antibody or a therapeutic anti-cancer antigen-binding antibody fragment which binds to said antigen of interest-expressed by said cancer cells, and  (iii) a CD16A binding polypeptide, wherein … (3) said CD16A binding polypeptide comprises a dimeric human Fc domain polypeptide which binds κ constant domain and the human CH1 constant domain are each connected to the Fc domain via a hinge domain (claim 27).
Regarding claim 37-38, US003 claims the method of claim 1, wherein the NKp46-binding ABD is a Fab comprised of a VH domain and a VL domain, wherein each of the VH and VL domains is fused to a human CH1 or Cκ constant domain (claim 8). US003 claims the method of claim 8, wherein the NKp46-binding ABD is a Fab comprised of (a) a VH domain fused to a human CH1 constant domain and a VL domain fused to a human Cκ constant domain, or (b) a VH domain fused to a human Cκ constant domain and a VL domain fused to a human CH1 constant domain (claim 9).

Regarding claim 54, US003 claims the method of claim 15, wherein the antigen of interest expressed by said hematological cancer cells comprises CD19 or CD20 (claim 17).

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643          

/Brad Duffy/Primary Examiner, Art Unit 1643